If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


D RICHARD MILLER,                                                  UNPUBLISHED
                                                                   December 29, 2022
              Petitioner-Appellant,

v                                                                  No. 359113
                                                                   Tax Tribunal
DEPARTMENT OF TREASURY,                                            LC No. 20-004666

              Respondent-Appellee.


Before: PATEL, P.J., and CAMERON and LETICA, JJ.

PER CURIAM.

        Petitioner appeals as of right the Michigan Tax Tribunal’s (“MTT”) order denying
petitioner’s claims for a Homestead Property Tax Credit (“HPTC”). Because petitioner failed to
offer sufficient proof that he was entitled to the credit, we affirm.

                I. BACKGROUND FACTS AND PROCEDURAL HISTORY

        This case involves petitioner’s HPTC claims in tax years 2017 and 2018. In tax year 2017,
petitioner filed his Individual Income Tax Return and an HPTC claim for his home. He also
claimed a credit forward adjustment from tax year 2016. Respondent sent petitioner a notice
reducing the credit forward and denying the HPTC. Petitioner filed his 2018 Individual Income
Tax Return, including an HPTC claim on another home. Again, he claimed a credit forward from
tax year 2017. Respondent sent petitioner a notice reducing both the credit forward and HPTC.
Petitioner requested an informal conference with respondent’s hearings division, after which
respondent upheld its decisions. Petitioner appealed to the MTT. The MTT concluded petitioner
was entitled to $0 HPTC in tax years 2017 and 2018. This appeal followed.

                                II. ENTITLEMENT TO HPTC

        Petitioner argues the MTT erred in calculating $0 HPTC for tax years 2017 and 2018,
respectively. We disagree.




                                               -1-
                                   A. STANDARD OF REVIEW

        This Court’s review of a decision by the MTT is limited. Mt Pleasant v State Tax Comm,
477 Mich 50, 53; 729 NW2d 833 (2007). “All factual findings are final if supported by competent
and substantial evidence.” Id. (citation omitted). “Absent an allegation of fraud, this Court
reviews a Tax Tribunal decision for misapplication of the law or adoption of a wrong legal
principle.” Kelly Servs, Inc v Treasury Dep’t, 296 Mich App 306, 311; 818 NW2d 482 (2012).

        This case also involves questions of statutory interpretation, which are reviewed de novo.
Campbell v Dep’t of Treasury, ___ Mich ___, ___; ___ NW2d ___ (2022) (Docket No. 161254);
slip op at 4.

              When interpreting a statute, our primary goal is to give effect to the intent
       of the Legislature. If the language of a statute is unambiguous, we presume the
       Legislature intended the meaning expressed in the statute. A statutory provision is
       ambiguous only if it conflicts irreconcilably with another provision or it is equally
       susceptible to more than one meaning[.] When construing a statute, we must assign
       every word or phrase its plain and ordinary meaning unless the Legislature has
       provided specific definitions or has used technical terms that have acquired a
       peculiar and appropriate meaning in the law. [Grand Rapids v Brookstone Capital,
       LLC, 334 Mich App 452, 458; 965 NW2d 232 (2020) (citation omitted).]

                                    B. LAW AND ANALYSIS

        The Michigan Income Tax Act, MCL 206.1 et seq. (MITA), contains provisions for an
HPTC, which allow an individual taxpayer to reduce their overall tax liability by claiming a credit
against the taxes levied on the taxpayer’s homestead. Under the MITA, a taxpayer may:

       [C]laim against the tax due under this part for the tax year a credit for the property
       taxes on the taxpayer’s homestead deductible for federal income tax purposes
       pursuant to section 164 of the internal revenue code, or that would have been
       deductible if the claimant had not elected the zero bracket amount or if the claimant
       had been subject to the federal income tax. The property taxes used for the credit
       computation shall not be greater than the amount levied for 1 tax year. An owner
       is not eligible for a credit under this section if the taxable value of his or her
       homestead excluding the portion of a parcel of real property that is unoccupied and
       classified as agricultural for ad valorem tax purposes in the year for which the credit
       is claimed is greater than $135,000.00 through the 2021 tax year . . . . [MCL
       206.520(1).]

       MCL 206.522(1)(c) describes how an HPTC is calculated:

              A claimant who is a senior citizen with total household resources of
       $21,000.00 or less . . . is entitled to a credit against the state income tax liability for
       the amount by which the property taxes on the homestead, the credit for rental of
       the homestead, or a service charge in lieu of ad valorem taxes as provided by section
       15a of the state housing development authority act of 1966, 1966 PA 346, MCL



                                                  -2-
        125.1415a, for the tax year exceeds the percentage of the claimant’s total household
        resources for that tax year computed as follows:

                Total household resources                                       Percentage

                Not over $3,000.00                                              .0%

                Over $3,000.00 but not over $4,000.00                           1.0%

                Over $4,000.00 but not over $5,000.00                           2.0%

                Over $5,000.00 but not over $6,000.00                           3.0%

                Over $6,000.00 for tax years before the 2018 tax year           3.5%

                Over $6,000.00 for tax years after the 2017 tax year            3.2%

A “senior citizen” is “an individual . . . who is 65 years of age or older at the close of the tax year.”
MCL 206.514(1). The term “property taxes” is defined as: “[G]eneral ad valorem taxes due and
payable, levied on a homestead within this state . . . .” MCL 206.512a. Total household resources
(“THR”) means “all income received by all persons of a household in a tax year while members
of a household . . . .” MCL 206.508(4). And, “income” is “the sum of federal adjusted gross
income as defined in the internal revenue code plus all income specifically excluded or exempt
from the computations of the federal adjusted gross income.” MCL 206.510(1).

       MCL 206.530(1) states: “The department may require reasonable proof from the claimant
in support of rent paid, property taxes paid, total household resources, size and nature of the
property claimed as a homestead, or any other information required for the administration of this
chapter.” See also Kostyu v Dep’t of Treasury, 170 Mich App 123, 130; 427 NW2d 566 (1988)
(“[I]mposing the burden on the taxpayer is consistent with the overall scheme of the tax statutes
and the Legislature’s intent to give the Department a means of basing an assessment on the best
information available to it under the circumstances.”). In plain terms, taxpayers may qualify for
an HPTC if they satisfy the criteria described, and the Department of Treasury may require the
taxpayer to specifically demonstrate proof of entitlement.

        If a taxpayer disputes the Department of Treasury’s calculation of an HPTC, the taxpayer
may seek an appeal to the MTT, which operates as a “quasi-judicial agency.” Kostyu, 170 Mich
App at 128. (citation omitted.) “A proceeding before the [MTT] is original and independent and
is considered de novo.” MCL 205.735a(2). “The term ‘de novo’ contemplates the taking of new
evidence and the presentation of new testimony.” Spranger v City of Warren, 308 Mich App 477,
485 n 4; 865 NW2d 52 (2014). This means the MTT “must make its own independent
determination of whether the taxpayer is entitled to the requested exemption.” Id.

       The question in this case is whether petitioner offered sufficient proof to the MTT
demonstrating his entitlement to an HPTC in 2017 and 2018. The MTT concluded petitioner
offered no proof showing entitlement to HPTC during the relevant tax years. In the absence of
any proof, the MTT was unable to calculate petitioner’s HPTC at anything other than $0.



                                                  -3-
        Again, the MTT independently reviews whether a taxpayer is entitled to an HPTC. MCL
205.735a(2). The taxpayer has the burden of presenting evidence that they meet the criteria for an
HPTC. MCL 206.530(1). In reviewing petitioner’s appeal, the MTT considered several exhibits
provided by petitioner, including correspondence from petitioner to respondent and the MTT,
petitioner’s 2017 HPTC claim, and respondent’s informal conference recommendation.

         The MTT did not err by concluding that petitioner was not entitled to an HPTC for the
relevant tax years. Petitioner did not demonstrate that he is a “senior citizen” because he did not
provide MTT with evidence of his age, and he failed to check the box on his Individual Income
Tax Returns indicating he was “[a]ge 65 or older; or an unremarried spouse of a person who was
65 or older at the time of death.” MCL 206.522(1)(c). Although petitioner wrote lengthy letters
asserting his eligibility for an HPTC, these exhibits are not considered “reasonable proof” of his
eligibility under MCL 206.530. In this case, proof of age is a prerequisite to entitlement for an
HPTC. MCL 206.522(1)(c). Therefore, the MTT could have concluded petitioner was not entitled
to an HPTC on the basis of this fact alone.

         However, the MTT continued, noting petitioner failed to present evidence demonstrating
that his income in tax years 2017 and 2018 was accurately reported. Petitioner also failed to
present evidence to the MTT showing the taxes levied on the respective properties in the relevant
tax years. To determine whether a homeowner is entitled to an HPTC requires a comparison of
the taxes levied on a property and the taxpayer’s THR, which includes income. MCL
206.522(1)(c). Again, the burden was on petitioner to present evidence in support of his claims.
In this case, petitioner provided no proof of his income, no evidence demonstrating the taxes levied
on the properties, and nothing from which the MTT could calculate petitioner’s THR. Because of
this, it was impossible for the MTT to calculate the HPTC for either year. Therefore, the MTT did
not err when it calculated petitioner’s HPTC claims at $0—indeed, a calculation of $0 was
appropriate given the lack of evidence.

       Affirmed.



                                                             /s/ Sima G. Patel
                                                             /s/ Thomas C. Cameron
                                                             /s/ Anica Letica




                                                -4-